Case: 10-10908 Document: 00511442449 Page: 1 Date Filed: 04/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 12, 2011
                                     No. 10-10908
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN ROMERO-CAMACHO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 6:10-CR-15-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Juan Romero-Camacho pleaded guilty to unlawful reentry and was
sentenced to 37 months in prison, at the bottom of the advisory guidelines range
of 37 to 46 months. On appeal, he argues that the district court gave inadequate
reasons for rejecting his nonfrivolous arguments for a sentence below the
guidelines range. Finding no reversible error, we affirm.
       As a threshold matter, we conclude that Romero-Camacho’s general
objection to procedural and substantive reasonableness, which was tied

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10908 Document: 00511442449 Page: 2 Date Filed: 04/12/2011

                                   No. 10-10908

specifically to the grounds he raised for a nonguidelines variance, did not
preserve his specific challenge to the adequacy of the district court’s reasons for
the sentence. See United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th
2009). Thus, we review only for plain error. See id.
      To demonstrate reversible plain error, Romero-Camacho must identify an
error that is clear or obvious and that affects substantial rights. See id.; Puckett
v. United States, 129 S. Ct. 1423, 1429 (2009). Even if he makes that showing,
this court will not exercise its discretion to correct the error unless it “seriously
affect[s] the fairness, integrity or public reputation of judicial proceedings.”
Mondragon-Santiago, 564 F.3d at 361 (internal quotation marks and citation
omitted).
      Prior to imposing sentence, the district court had Romero-Camacho’s
sentencing memorandum and the presentence report before it. Further, the
court heard Romero-Camacho’s arguments for a sentence below the range as
well as the Government’s counter-arguments.           The court then imposed a
sentence at the bottom of the range, stating that the sentence adequately
addressed the objectives of punishment and deterrence. Although the court
could have given more explanation, we cannot say that its reasons were
insufficient in light of the record. See Rita v. United States, 551 U.S. 338, 358-59
(2007); United States v. Rodriguez, 523 F.3d 519, 525-26 (5th Cir. 2008). There
was no error, and certainly no clear or obvious error. Further, Romero-Camacho
has not demonstrated that the lack of additional reasons affected his substantial
rights, that is, he has not shown that further explanation would have resulted
in a lesser sentence. See Mondragon-Santiago, 564 F.3d at 364-65.
      For the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                         2